                    Case 1:19-cv-02436-ER Document 73 Filed 04/21/20 Page 1 of 1

                                                       MEMO ENDORSED
                                                                                                                       Oliver E. Twaddell | Partner
                                                                                              Direct 646.292.8751 | otwaddell@goldbergsegalla.com



                                                         April 20, 2020



       VIA ECF

       The Hon. Edgardo Ramos
       Thurgood Marshall United States Courthouse
       40 Foley Square
       New York, NY 10007


                     Re:        Scottsdale Insurance Company v. Razzal Hospitality and Management, Inc.,
                                et al.
                                Civil Action No.: 1:19-cv-02436-ER
                                Re: Application for Extension of Time and Notice of Impending
                                Substitution of Counsel

     Dear Judge Ramos:

             We represent defendant 2242 Realty LLC (“2242 Realty”) in this case. We are writing for
     two reasons: (1) to alert the Court that our firm will be imminently substituting out as counsel, and
     new counsel will be entering an appearance shortly; and (2) to request a brief adjournment of two
     weeks of the telephone conference regarding Plaintiff’s Order to Show Cause for Default Judgment
     scheduled for this Wednesday, April 22, 2020 at 10:30 AM. We believe that this short extension
     will be sufficient time to accomplish the substitution. At this time, 2242 Realty cannot agree to the
     proposed order. There have been no other requests for an extension, no written discovery has been
     exchanged, and no depositions have been scheduled.

                We thank the Court for its consideration.
  The Court is in receipt of 2242 Realty's most recent letter, indicating the plaintiff's consent to its application. Doc.
                                              Respectfully yours,
  72. The Court notes this conference was scheduled on March 12, Doc. 69, and service was made on LCG
  Community Services via mail on March 18, Doc. 70.
                                                         GOLDBERG SEGALLA LLP
  The application is DENIED. Counsel for 2242 Realty is directed to appear at tomorrow's telephonic conference. If
  counsel is unable to appeal, 2242 Realty is directed to submit a letter by 6:00 p.m. today showing good cause for
  counsel's failure to appear and detailing 2242 Realty's objections to the proposed default judgment against LCG
  Community Services.                         Oliver E. Twaddell, Esq.

     OET:sd
              Apr. 21, 2020




                               Please send mail to our scanning center at: P.O. Box 880, Buffalo, NY 14201


Office Location: 711 3rd Avenue, Suite 1900, New York, NY 10017-4013 | 646-292-8700 | Fax: 646-292-8701 | www.goldbergsegalla.com
   CALIFORNIA | CONNECTICUT | FLORIDA | ILLINOIS | NEW JERSEY | NEW YORK | NORTH CAROLINA | MARYLAND | MISSOURI | PENNSYLVANIA | UNITED KINGDOM
     26158915.v1
